The plaintiff sues to recover damages for the alleged negligence of the defendant. The jury rendered its verdict in favor of the defendant upon its counterclaim, which the trial court set aside on the ground that the reckless operation by the driver of defendant's truck was the proximate cause of the collision with plaintiff's car, and that the proof of defendant's damages was insufficient to support the verdict. There was a clear conflict in the evidence between the plaintiff's and defendant's claims as to how the collision occurred. Whether the negligence of the servant of defendant materially contributed to the damage done to *Page 733 
defendant's truck was a fair question of fact for the jury to resolve. The proof of the damage to defendant's truck, together with interest thereon in amount, was sufficient to support the verdict.
   There is error; the Superior Court is directed to enter its judgment upon the verdict.